Case 19-32860-KLP        Doc 13     Filed 07/24/19 Entered 07/24/19 11:53:33             Desc Main
                                    Document     Page 1 of 6


                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

____________________________________
IN RE:                               )
                                     )
ADALYNN MARIE FARLEY                )                 Case No. 19−32860−KLP
                                     )                Chapter 13
                  Debtor             )


                       MOTION TO APPOINT GUARDIAN AD LITEM

          COMES NOW, the Debtor, by counsel, and pursuant to Rule 1004.1 of the Federal Rules

of Bankruptcy Procedure, moves this Court to appoint a Guardian Ad Litem for the Debtor

herein, and in support hereof, states as follows:

          1.    On May 30, 2019 the Debtor filed the Chapter 13 petition herein by her next

friend and mother, Marisela Lopez, pursuant to Federal Rule of Bankruptcy Procedure 1004.1.

          2.    The Debtor is a minor who inherited the real estate and improvements located at

2306 Fon-Du-Lac Road, Henrico, VA (“Property”) by intestate succession upon the death of her

father.

          3.    The Debtor and her mother currently live with the mother’s family and it is their

intention and desire to move into the Property so that it may serve as their principal residence.

          4.    The Property is encumbered by a deed of trust in favor of Bayview Loan

Servicing (“Bayview”).

          5.    At the time of the filing of this case, the Bayview loan was delinquent in excess of

$9,000.00. Despite the efforts of the Debtor’s mother requesting additional time from Bayview

to cure the delinquency, Bayview elected to proceed with foreclosure on the Property.

          6.    Bayview scheduled a foreclosure sale on the Property for May 31, 2019. A copy
Case 19-32860-KLP           Doc 13      Filed 07/24/19 Entered 07/24/19 11:53:33                    Desc Main
                                        Document     Page 2 of 6


of the Notice of Trustee’s Sale is attached hereto as Exhibit “A” and is incorporated herein.1

        7.        The Debtor lives with her mother, Marisela Lopez who is the sole provider for

the Debtor.

        WHEREFORE, the Debtor moves the Court for an order appointing Marisela Lopez, as

Guardian ad Litem for the Debtor Adalynn Marie Farley, and for such other relief as the Court

may deem appropriate.

                                                    Respectfully submitted,

                                                    ADALYNN MARIE FARLEY
                                                    By Counsel


                                                    /s/ James E. Kane
                                                    James E. Kane (VSB# 30081)
                                                    Kane & Papa, P.C.
                                                    P. O. Box 508
                                                    Richmond, Virginia 23218-0508
                                                    Telephone (804) 225-9500
                                                    Counsel for Debtor



                                     CERTIFICATE OF SERVICE

        I certify that on July 24, 2019, I have transmitted a true copy of the foregoing document
electronically through the Court’s CM/ECF system or by mail to the Debtor, Chapter 13 trustee,
the United States trustee if other than by the electronic means provided for at Local Bankruptcy
Rule 2002-1, all attorneys appearing in the previous case as listed below, and to all creditors and
parties in interest of the mailing matrix attached hereto.


                                                    /s/ James E. Kane
                                                    Counsel for Debtor




1
  Unbeknownst to counsel and the Debtor’s mother, on May 17, 2019 the foreclosure sale was cancelled and the loan
is on a “Deceased Borrower Hold” through July 16, 2019. This information was conveyed by Bayview’s counsel to
Debtor’s counsel after the case was filed.


                                                   2
Case 19-32860-KLP        Doc 13    Filed 07/24/19 Entered 07/24/19 11:53:33             Desc Main
                                   Document     Page 3 of 6


                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

____________________________________
IN RE:                               )
                                     )
ADALYNN MARIE FARLEY                )                Case No. 19−32860−KLP
                                     )               Chapter 13
                  Debtor             )


                           NOTICE OF MOTION AND HEARING

      PLEASE TAKE NOTICE that the Debtor in this case has filed with the Court a Motion
to Appoint a Guardian ad Litem.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. If you do not have an
attorney, you may wish to consult one.

        If you do not want the Court to grant relief sought in the Motion, or if you want the Court
to consider your views on the Motion, then you or your attorney must on or before 3 days prior
to the hearing on this matter:

             File with the Court, at the address shown below, a written request for a hearing. If
              you mail your request to the Court for filing, you must mail it early enough so the
              Court will receive it on or before the date stated above.

                              United States Bankruptcy Court
                              Eastern District of Virginia
                              701 E. Broad Street, Suite 4000
                              Richmond, Virginia 23219

              You must also mail a copy to:

                              James E. Kane, Esquire
                              KANE & PAPA, P.C.
                              P.O. Box 508
                              Richmond, VA 23218-0508

             Attend the hearing scheduled for August 28, 2019 at 10:00 a.m. at the U.S.
              Bankruptcy Court, 701 E. Broad St., Room 5100, Richmond, VA 23219.

       If you or your attorney do not take these steps, the Court may decide that you do not
oppose the relief sought in the Motion and may enter an Order granting that relief.



                                              3
Case 19-32860-KLP        Doc 13    Filed 07/24/19 Entered 07/24/19 11:53:33            Desc Main
                                   Document     Page 4 of 6


                                             Respectfully submitted,

                                             ADALYNN MARIE FARLEY
                                             By Counsel


                                             /s/ James E. Kane
                                             James E. Kane (VSB# 30081)
                                             Kane & Papa, P.C.
                                             P. O. Box 508
                                             Richmond, Virginia 23218-0508
                                             Telephone (804) 225-9500
                                             Counsel for Debtor



                                CERTIFICATE OF SERVICE

        I certify that on July 24, 2019, I have transmitted a true copy of the foregoing document
electronically through the Court’s CM/ECF system or by mail to the Debtor, Chapter 13 trustee,
the United States trustee if other than by the electronic means provided for at Local Bankruptcy
Rule 2002-1, all attorneys appearing in the previous case as listed below, and to all creditors and
parties in interest of the mailing matrix attached hereto.


                                             /s/ James E. Kane
                                             Counsel for Debtor




                                             4
Case 19-32860-KLP   Doc 13   Filed 07/24/19 Entered 07/24/19 11:53:33   Desc Main
                             Document     Page 5 of 6    EXHIBIT A
Label Matrix forCase    19-32860-KLP
                  local noticing             Doc 13
                                                  (p)21STFiled 07/24/19
                                                          MORTGAGE CORPORATION Entered 07/24/19 11:53:33
                                                                                                UST smg RichmondDesc Main
0422-3                                                 Document
                                                  PO BOX 477              Page   6 of 6         Office of the U. S. Trustee
Case 19-32860-KLP                                    KNOXVILLE TN 37901-0477                              701 East Broad St., Suite 4304
Eastern District of Virginia                                                                              Richmond, VA 23219-1849
Richmond
Wed Jul 24 11:49:30 EDT 2019
United States Bankruptcy Court                       Bayview Loan Servicing                               Bayview Loan Servicing
701 East Broad Street                                4425 Ponce De Leon                                   PO Box 650091
Richmond, VA 23219-1888                              5th Floor                                            Dallas, TX 75265-0091
                                                     Coral Gables, FL 33146-1837


Samuel I. White, PC                                  Adalynn Marie Farley                                 Carl M. Bates
1804 Staples Mill Road                               12261 Kain Road                                      P. O. Box 1819
Suite 200                                            Glen Allen, VA 23059-5720                            Richmond, VA 23218-1819
Richmond, VA 23230-3530


James E. Kane                                        John P. Fitzgerald, III
Kane & Papa, PC                                      Office of the US Trustee - Region 4 -R
1313 East Cary Street                                701 E. Broad Street, Ste. 4304
P.O. Box 508                                         Richmond, VA 23219-1849
Richmond, VA 23218-0508



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


21st Mortgage Corporation                            (d)21st Mortgage Corporation
PO Box 477                                           P.O. Box 477
Knoxville, TN 37901                                  Knoxville, TN 37901-0000




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Bayview Loan Servicing LLC                        End of Label Matrix
                                                     Mailable recipients    10
                                                     Bypassed recipients     1
                                                     Total                  11
